DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (U.S. Pub. 2017/0164878).
Regarding claim 1, Connor discloses an analyte sensing and response system, comprising: an external non-invasive analyte sensor configured to detect at least one analyte in a person (e.g. ¶123), the external non-invasive analyte sensor including: an antenna array having at least one transmit antenna and at least one receive antenna (e.g. ¶237); a transmit circuit that is electrically connectable to the at least one transmit antenna (e.g. ¶¶41, 123), the transmit circuit is configured to generate an analyte sensing signal to be transmitted by the at least one transmit antenna into the person (e.g. ¶¶41, 123), the analyte sensing signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶¶41, 123); and a receive circuit that is electrically connectable to the at least one receive antenna (e.g. ¶¶41, 123), the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the analyte sensing signal by the at least one transmit antenna into the person to detect the at least one analyte, and a controller in communication with the receive circuit (e.g. ¶¶41, 123), the controller is configured to automatically direct an action affecting a property of the at least one analyte based on detection of the at least one analyte by the external non-invasive analyte sensor (e.g. ¶206); and an insulin pump connected to and controlled by a control signal from the controller (e.g. ¶¶206, 350), the at least one analyte comprises glucose, and the action includes changing operation of the insulin pump based on the control signal from the controller resulting from detection of the glucose by the external non-invasive analyte sensor (e.g. ¶¶206, 350).
Regarding claim 4, Connor further discloses a mechanical device (e.g. pump) that is connected to and controlled by a second signal from the controller, and the mechanical device is configured to control a level of the at least one analyte in the medium based on the second signal received from the controller (e.g. ¶741; “a wearable and an implantable pump controlled by separate signals”).
Regarding claim 7, Connor further discloses wherein the controller (e.g. 550) is included in a device separate from the in vitro analyte sensor (e.g. see figure 64). 
Regarding claim 8, Connor further discloses wherein the device separate from the in vitro analyte sensor is configured to receive information regarding the at least one analyte from the in vitro analyte sensor (e.g. ¶¶206, 350).
Regarding claim 9, Connor further discloses wherein the information regarding the at least one analyte is a presence or amount of the at least one analyte, and the controller is further configured to determine the action based on the presence or amount of the at least one analyte (e.g. ¶¶206, 350).
Regarding claim 10, Connor further discloses wherein the in vitro analyte sensor includes a second controller configured to determine the action to be directed by the controller, and the information regarding the at least one analyte includes the action to be directed by the controller (e.g. ¶¶206, 350).
Regarding claim 11, Connor further discloses a remote server in communication with the in vitro analyte sensor, wherein the remote server is configured to receive information regarding the at least one analyte from the in vitro analyte sensor and to communicate a command to the controller (e.g. ¶¶124-126; “remote location for processing”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. 2017/0164878) in view of Pivonka et al. (U.S. Pub. 2018/0028824 hereinafter “Pivonka”; cited on the Applicant’s IDS filed 11/22/2021).
Regarding claim 2, Connor discloses an analyte sensing and response system, comprising: an external non-invasive analyte sensor configured to detect at least one analyte in a person (e.g. ¶123), the external non-invasive analyte sensor including: an antenna array having at least one transmit antenna and at least one receive antenna (e.g. ¶237); a transmit circuit that is electrically connectable to the at least one transmit antenna (e.g. ¶¶41, 123), the transmit circuit is configured to generate an analyte sensing signal to be transmitted by the at least one transmit antenna into the person (e.g. ¶¶41, 123), the analyte sensing signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶¶41, 123); and a receive circuit that is electrically connectable to the at least one receive antenna (e.g. ¶¶41, 123), the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the analyte sensing signal by the at least one transmit antenna into the person to detect the at least one analyte, and a controller in communication with the receive circuit (e.g. ¶¶41, 123), the controller is configured to automatically direct an action affecting a property of the at least one analyte based on detection of the at least one analyte by the external non-invasive analyte sensor (e.g. ¶206); and an insulin pump connected to and controlled by a control signal from the controller (e.g. ¶¶206, 350), the at least one analyte comprises glucose, and the action includes changing operation of the insulin pump based on the control signal from the controller resulting from detection of the glucose by the external non-invasive analyte sensor (e.g. ¶¶206, 350). Connor discloses the claimed invention including an external glucose sensor with multiple antennas that control an insulin pump, but fails to explicitly disclose that the insulin pump has a valve to control the flow of the analyte.  However, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: an antenna array (e.g. ¶31) having at least one transmit antenna (e.g. ¶31 a valve that is connected to and controlled by a signal from the controller, and the valve controls a flow of the at least one analyte into the medium, and wherein the action includes the controller controlling the valve to increase or decrease the flow of the at least one analyte into the medium (e.g. ¶¶ 182 and 302; “wherein the system discloses that the system discloses adjusting pressure to release the analyte and the system discloses that the pressure is adjusted via a valve”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulin pump as taught by Connor, with the pump with a valve to automatically adjust the analyte amount being distributed into the medium.
Regarding claim 3, Connor discloses an analyte sensing and response system, comprising: an external non-invasive analyte sensor configured to detect at least one analyte in a person (e.g. ¶123), the external non-invasive analyte sensor including: an antenna array having at least one transmit antenna and at least one receive antenna (e.g. ¶237); a transmit circuit that is electrically connectable to the at least one transmit antenna (e.g. ¶¶41, 123), the transmit circuit is configured to generate an analyte sensing signal to be transmitted by the at least one transmit antenna into the person (e.g. ¶¶41, 123), the analyte sensing signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶¶41, 123); and a receive circuit that is electrically connectable to the at least one receive antenna (e.g. ¶¶41, 123), the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the analyte sensing signal by the at least one transmit antenna into the person to detect the at least one analyte, and a controller in communication with the receive circuit (e.g. ¶¶41, 123), the controller is configured to automatically direct an action affecting a property of the at least one analyte based on detection of the at least one analyte by the external non-invasive analyte sensor (e.g. ¶206); and an insulin pump connected to and controlled by a control signal from the controller (e.g. ¶¶206, 350), the at least one analyte comprises glucose, and the action includes changing operation of the insulin pump based on the control signal from the controller resulting from detection of the glucose by the external non-invasive analyte sensor (e.g. ¶¶206, 350). Connor discloses the claimed invention including an external glucose sensor with multiple antennas that control an insulin pump, but fails to explicitly disclose that the insulin pump has a valve to control the flow of the analyte.  However, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: an antenna array (e.g. ¶31) having at least one transmit antenna (e.g. ¶31 a valve that is connected to and controlled by a signal from the controller, and the valve controls a flow of the at least one analyte into the medium, and wherein the action includes the controller controlling the valve to increase or decrease the flow of the at least one chemical into the medium (e.g. ¶¶ 182 and 302; “wherein the system discloses that the system discloses adjusting pressure to release the analyte and the system discloses that the pressure is adjusted via a valve”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulin pump as taught by Connor, with the pump with a valve to automatically adjust the chemical amount being distributed into the medium.
Regarding claim 5, Connor discloses the claimed invention as disclosed in detail above, but fails to disclose that the system includes a heating or cooling device.  However, Pivonka discloses a heating or cooling device that is connected to and controlled by a signal from the controller, and the heating or cooling device is configured to affect a temperature of the medium and/or the at least one analyte (e.g. ¶70) in order to adjust the fluid temperature.  It would have been obvious to one having ordinary skill in the art to include a heating/cooling device to affect the temperature of the fluid to allow for the fluid to reach the person at body temperature in order to prevent thermal shock.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,063,373. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 12-14 of the instant application and claims 1 and 11 of the ‘970 patent are directed toward a non-invasive analyte sensor system with a decoupled antenna array, a transmit and receive circuits, with strip antennas having at least one lateral dimension thereof greater than a thickness dimension thereof.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,031,970. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 12-14 of the instant application and claims 1 and 11 of the ‘970 patent are directed toward a non-invasive analyte sensor system with a decoupled antenna array, a transmit and receive circuits, with strip antennas having at least one lateral dimension thereof greater than a thickness dimension thereof.
Allowable Subject Matter
Claims 15-16 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792